DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed 09/13/2020 and 03/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. 20020030184) in view of Zhang et al. (US Pub. 20160342057 and hereafter Zhang). 
As per claim 1, Wu teaches (in figures 3b) a display panel trace structure, comprising: a first metal layer comprising a plurality of first scan lines (120) and a plurality of second scan lines (130), the plurality of first scan lines disposed horizontally, and the plurality of second scan lines disposed vertically, wherein each of the plurality of second scan lines comprises a plurality of intervals, and the plurality of first scan lines are disposed in the plurality of intervals, respectively (see figures 1A and 1B and paragraph 25); and a second metal layer disposed on the first metal layer and corresponding to the first metal layer, the second metal layer comprising a plurality of first data lines (150) and a plurality of second data lines (160), the plurality of first data lines disposed vertically, and the plurality of second data lines disposed horizontally, wherein each of the plurality of second data lines comprises a plurality of gaps, and the plurality of first data lines are disposed in the plurality of gaps, respectively (see figures 2A-2C and paragraph 27); wherein the plurality of second scan lines can be connected to the plurality of first data lines in series (figure 5 and paragraph 33), and the plurality of second data lines can be connected to the plurality of first scan lines in series (figure 7 and paragraph 35).
Wu does not explicitly teach that the plurality of second scan lines are connected to the plurality of first data lines in series, and the plurality of second data lines are connected to the plurality of first scan lines in series.
However, Zhang teaches (in figures 1-7) connecting second scan lines (112-1) to first data lines (104) in series and connecting second data lines (113-1) to first scan lines (103) in series in order to reduce the resistance of the scan and data lines and thereby reduce signal delay (paragraph 35). 
It would have been obvious to one of ordinary skill in the art at the time of filing to connect each of the second scan lines to its corresponding overlapping first data line in series, and connect each of the second data lines to its corresponding underlaying first scan line in series in order to reduce the resistance of the scan and data lines and thereby reduce signal delay as taught by Zhang (paragraph 35). 
As per claim 2, Wu in view of Zhang teaches that opposite portions of each of the first data lines (150 in Wu) corresponding to one of the intervals comprise a plurality of first protrusions (202 in Wu modified to be in locations corresponding to 111 in Zhang) and extended toward the adjacent second scan lines (130 in Wu), and the plurality of first protrusions are connected to the adjacent second scan lines.
As per claim 3, Wu in view of Zhang teaches that opposite portions of each of the second data lines (160 in Wu) corresponding to one of the gaps comprise a plurality of second protrusions (206 in Wu modified to be in locations corresponding to 113 in Zhang) and extended toward the adjacent first scan lines (120 in Wu), and the plurality of second protrusions are connected to the adjacent first scan lines.
As per claim 4, Wu in view of Zhang teaches an insulating layer (135 in Wu) disposed on the first metal layer, wherein the insulating layer is provided with a plurality of via holes (openings in 135 corresponding to 202 and 206 in Wu modified to be located at the positions of 111 and 112 taught by Zhang), the plurality of first protrusions (202 in Wu modified to be in locations corresponding to 111 in Zhang) are connected to the adjacent second scan lines (130 in Wu) through the plurality of via holes, and the plurality of second protrusions (206 in Wu modified to be in locations corresponding to 113 in Zhang) are connected to the adjacent first scan lines (120 in Wu) through the plurality of via holes, respectively.
As per claim 5, Wu in view of Zhang teaches a plurality of thin film transistors connected with the plurality of first scan lines and the plurality of first data lines (see figure 2D and paragraph 27 in Wu).
As per claim 6, Wu in view of Zhang teaches that shapes of the via holes are adapted to shapes of the first protrusions and shapes of the second protrusions (see figures 5 and 7 in Wu).
As per claim 8, Wu teaches (in figures 3b) a method for fabricating a display panel trace, comprising: disposing a plurality of second scan lines (130) vertically with a plurality of intervals, and disposing a plurality of first scan lines (120) in the plurality of intervals, respectively, to form a first metal layer; and disposing a plurality of second data lines (160) vertically with a plurality of gaps, and disposing a plurality first data lines (150) in the plurality of gaps, respectively, to form a second metal layer; wherein the second metal layer is disposed above and corresponding to the first metal layer; the plurality of second scan lines can be connected to the plurality of first data lines in series (figure 5 and paragraph 33), and the plurality of second data lines can be connected to the plurality of first scan lines in series (figure 7 and paragraph 35).
Wu does not explicitly teach that the plurality of second scan lines are connected to the plurality of first data lines in series, and the plurality of second data lines are connected to the plurality of first scan lines in series.
However, Zhang teaches (in figures 1-7) connecting second scan lines (112-1) to first data lines (104) in series and connecting second data lines (113-1) to first scan lines (103) in series in order to reduce the resistance of the scan and data lines and thereby reduce signal delay (paragraph 35). 
It would have been obvious to one of ordinary skill in the art at the time of filing to connect each of the second scan lines to its corresponding overlapping first data line in series, and connect each of the second data lines to its corresponding underlaying first scan line in series in order to reduce the resistance of the scan and data lines and thereby reduce signal delay as taught by Zhang (paragraph 35). 
As per claim 9, Wu in view of Zhang teaches that opposite portions of each of the first data lines (150 in Wu) corresponding to one of the intervals further comprise a plurality of first protrusions (202 in Wu modified to be in locations corresponding to 111 in Zhang), opposite portions of each of the second data lines (160 in Wu) further comprise a plurality of second protrusions (206 in Wu modified to be in locations corresponding to 113 in Zhang)  corresponding to one of the gaps, and the method further comprises connecting the first data lines to the second scan lines through the plurality of first protrusions, and connecting the second data lines to the first scan lines through the plurality of first protrusions (see figures 5 and 7 in Wu and figures 2 and 4 in Zhang).
As per claim 10, Wu in view of Zhang teaches that the display panel trace further comprises an insulating layer (135 in Wu), the insulating layer provided with a plurality of via holes (openings in 135 corresponding to 202 and 206 in Wu modified to be located at the positions of 111 and 112 taught by Zhang), and the method further comprises connecting the plurality of first protrusions (202 in Wu modified to be in locations corresponding to 111 in Zhang) to the adjacent second scan lines (130 in Wu) through the plurality of via holes, and connecting the plurality of second protrusions (206 in Wu modified to be in locations corresponding to 113 in Zhang) to the adjacent first scan lines (120 in Wu) through the plurality of via holes (see figures 5 and 7 in Wu and figures 2 and 4 in Zhang).
As per claim 11, Wu in view of Zhang teaches that the display panel trace further comprises a plurality of thin film transistors and the method further comprises connecting the plurality of thin film transistors to the plurality of first scan lines and the plurality of first data lines, respectively (see figure 2D and paragraph 27), 
Wu in view of Zhang does not specifically teach that the plurality of thin film transistors are connected to the plurality of first scan lines and the plurality of first data lines after connecting the second scan lines to the first data lines in series and connecting the second data lines to the first scan lines in series. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to connected the plurality of thin film transistors to the plurality of first scan lines and the plurality of first data lines after connecting the second scan lines to the first data lines in series and connecting the second data lines to the first scan lines in series as selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see MPEP § 2144.04 (IV) (C)).
As per claim 12, Wu in view of Zhang teaches that shapes of the via holes are adapted to shapes of the first protrusions and shapes of the second protrusions (see figures 5 and 7 in Wu).
As per claim 14, Wu teaches (in figures 3b) a display panel, comprising a trace structure, the trace structure comprising: a first metal layer comprising a plurality of first scan lines (120) and a plurality of second scan lines (130), the plurality of first scan lines disposed horizontally, and the plurality of second scan lines disposed vertically, wherein each of the plurality of second scan lines comprises a plurality of intervals, and the plurality of first scan lines are disposed in the plurality of intervals, respectively (see figures 1A and 1B and paragraph 25); and a second metal layer disposed on the first metal layer and corresponding to the first metal layer, the second metal layer comprising a plurality of first data lines (150) and a plurality of second data lines (160), the plurality of first data lines disposed vertically, and the plurality of second data lines disposed horizontally, wherein each of the plurality of second data lines comprises a plurality of gaps, and the plurality of first data lines are disposed in the plurality of gaps, respectively (see figures 2A-2C and paragraph 27); wherein the plurality of second scan lines can be connected to the plurality of first data lines in series (figure 5 and paragraph 33), and the plurality of second data lines can be connected to the plurality of first scan lines in series (figure 7 and paragraph 35).
Wu does not explicitly teach that the plurality of second scan lines are connected to the plurality of first data lines in series, and the plurality of second data lines are connected to the plurality of first scan lines in series.
However, Zhang teaches (in figures 1-7) connecting second scan lines (112-1) to first data lines (104) in series and connecting second data lines (113-1) to first scan lines (103) in series in order to reduce the resistance of the scan and data lines and thereby reduce signal delay (paragraph 35). 
It would have been obvious to one of ordinary skill in the art at the time of filing to connect each of the second scan lines to its corresponding overlapping first data line in series, and connect each of the second data lines to its corresponding underlaying first scan line in series in order to reduce the resistance of the scan and data lines and thereby reduce signal delay as taught by Zhang (paragraph 35). 
As per claim 15, Wu in view of Zhang teaches that opposite portions of each of the first data lines (150 in Wu) corresponding to one of the intervals comprise a plurality of first protrusions (202 in Wu modified to be in locations corresponding to 111 in Zhang) and extended toward the adjacent second scan lines (130 in Wu), and the plurality of first protrusions are connected to the adjacent second scan lines.
As per claim 16, Wu in view of Zhang teaches that opposite portions of each of the second data lines (160 in Wu) corresponding to one of the gaps comprise a plurality of second protrusions (206 in Wu modified to be in locations corresponding to 113 in Zhang) and extended toward the adjacent first scan lines (120 in Wu), and the plurality of second protrusions are connected to the adjacent first scan lines.
As per claim 17, Wu in view of Zhang teaches an insulating layer (135 in Wu) disposed on the first metal layer, wherein the insulating layer is provided with a plurality of via holes (openings in 135 corresponding to 202 and 206 in Wu modified to be located at the positions of 111 and 112 taught by Zhang), the plurality of first protrusions (202 in Wu modified to be in locations corresponding to 111 in Zhang) are connected to the adjacent second scan lines (130 in Wu) through the plurality of via holes, and the plurality of second protrusions (206 in Wu modified to be in locations corresponding to 113 in Zhang) are connected to the adjacent first scan lines (120 in Wu) through the plurality of via holes, respectively.
As per claim 18, Wu in view of Zhang teaches a plurality of thin film transistors connected with the plurality of first scan lines and the plurality of first data lines, respectively (see figure 2D and paragraph 27 in Wu).
As per claim 19, Wu in view of Zhang teaches that shapes of the via holes are adapted to shapes of the first protrusions and shapes of the second protrusions (see figures 5 and 7 in Wu).
Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. 20020030184) and Zhang et al. (US Pub. 20160342057 and hereafter Zhang) as applied to claims 1, 8, and 14 respectively above and in further view of Lee et al. (US Pub. 20080017862 and hereafter Lee). 
	As per claims 7, 13, and 20, Wu in view of Zhang teaches that the first and second data lines are formed of the same material and the first and second scan lines are formed of the same material (see paragraph 32 in Wu).
Wu in view of Zhang does not specifically teach that the first data lines, the second data lines, the first scan lines, and the second scan lines are made of copper wires.
	However, Lee teaches that it is known to form scan lines and data lines out of copper (see paragraphs 12 and 13). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the first data lines, the second data lines, the first scan lines, and the second scan lines out of copper since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US Pub. 20150042612) is cited for teaching first scan lines (320), second scan lines (330), first data lines (420) and second data lines (430). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871